Title: From Thomas Jefferson to James Wood, 17 May 1780
From: Jefferson, Thomas
To: Wood, James



Sir
Richmond May 17. 1780.

I take up your letters of Apr. 12. and 23. to answer at this very late day, having never been able to get a council since the 7th. of April till four or five days ago, so that I was unable to give you an effective answer. The council think it better to leave to yourself altogether the enforcing the order you inclosed me and which I now return. They rather advise that it should not be printed, it being out of the ordinary course to use that mode of publication in such cases.
Capt. Cherry’s complaint about his rank is just and has apprised us of an error which we had run into without being sensible of it. I shall beg leave to explain it to you by stating facts. When the two eastern and two Western battalions were to be raised, the council determined that they would provide for the supernumerary officers in preference to all others as far as they would go, advancing them also one step if the commands to be given would admit of it. Sensible that in appointing new officers, and giving new appointments to old ones we should be in danger of justling their rank, we determined that the commissions to the supernumerary officers should all bear date the same day, so that where two of the same former rank received the same new appointments their seniority should be decided by their former commissions. It was found necessary also to prevent an undue preference of these officers to those of our old state regiments (Marshall’s and Muters) that their commissions should be dated the 8th. of Nov. some general regulation taking place that day in those two regiments. As to the new officers to be appointed it was proposed that their commissions should give them rank from the time their half quota was raised, but still it was meant that they should not go back beyond the 8th. of November, that no new officer might take place of one of the same rank who had been in service before. This arrangement appeared to us to be just, and it so appears now. Inadvertently however we find that in some instances counting back on their recruiting rolls for the date of the half quota raised; the commission had been filled up with that date without observing that it carried him back beyond the 8th. of November. This inadvertence has given rise to the present derangement, which we think it just to rectify by inclosing to you five new commissions to be delivered to the gentlemen to whom they are directed, and their former ones to be taken in being now revoked. These are all the instances we can  find on the council books where the inadvertence happened. There may be others in the books of the board of war of which we cannot at present be informed. As soon as we are these also shall be rectified. I hope this full explanation will satisfy the gentlemen whose commissions are exchanged that it proceeds from no motive derogatory of their personal worth or rank; but that principles of justice alone have led to it; and I am persuaded that their acquiescence will be the more chearful as true military delicacy revolts as much at the idea of incroaching on the just rank of another, as having their own incroached on. I think the justice of the original arrangement of council cannot be questioned.
With respect to the clothing of your guards, it will not come so soon as their necessities call for; but it shall come. The troops going to the Southward and Colo. Crockett’s going to the Westward are called on by dangers too pressing to the general union, to delay them longer than necessary. The order in which we have directed the clothing to be distributed as fast as it can be bought is 1st. Porterfeild’s detachment. (This is complete and marched on.) 2. Harrison’s new recruits, about 80. 3. Crockett’s men supposed 200. 4. Gibson’s and Brent’s new recruits about 200. 5. Some remains of Woodford’s and Scott’s brigades, about 80 or 100. All these are now detained from pressing duty till they can receive clothing. After those, the guards of Colo. Taylor’s regiment shall be next served. I hope it will not be long before their turn will come.
Mr. McNiell of the British has permission to go to the warm springs and to remain there as long as his health may call for. You will be pleased to regulate his parole accordingly. I am sorry that this part of your letter has escaped me so long as I might have answered that without waiting, but I had put the letter by without attending to the part particularly relating to Mr. McNiell.
I am Sir Your very humble servt.,

Th: Jefferson

